Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Please strike the first instance of “to” on line 8 of claim 29, before “the well region”.  

The office notes that this appears to be a correction to an informally used phrase and if the applicant wishes to correct it with a “wherein” or otherwise they may submit an amendment under 37 CFR 1.312 to have such entered.  

Allowable Subject Matter
1.	Claims 1-37 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
”an intensity of a polarization in the channel region gradually varies” and
“the gate penetrating the channel region and the source region in the vertical direction”


when considered along with the rest of the device  distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes either of: 
a.  an intensity of a polarization in a specific channel region gradually varies and a specific gate penetrat[es] the channel region and a specific source region in a specific vertical direction.  

As to claim 1, the office notes that the prior art of record does not show the limitations “an intensity of a polarization in the channel region gradually varies” and “the gate penetrating the channel region and the source region in the vertical direction” in the context of the overall claim.  The office notes that some of the closest art of record is likely the art cited by the applicant, specifically US 2016/0343801 as well as new art US 2010/0327318 and US 2012/0199889.  Further just basic designs of vertical DMOS transistors widely available in the art (like US 2013/0234156 and 20160079410 etc.) are generally somewhat relevant here as well so long as they have a trench gate.  Here there are two ways to approach addressing the claims at issue, specifically trying to use likely the best primary reference US 2016/0343801 as a primary reference with a trench gate brought in from a secondary reference.  However that reference has part 62 blocking such a combination from occurring as the trench would need to go through that part as well thus disconnecting the parts 60 from each other which is not intended in the functionality of the 801’ device.  Further, this would have to be done with a reference that provided a good motivation to use a trench gate in this design, which as of yet there are none considered to be persuasive enough to justify such a large modification as would be required.  Second the office could try to use the teachings in the 801’ reference as a secondary reference, but there does not appear to be any particular reason to use the relevant parts in a more generic trench gate structure, and even if such were to take place it is not clear whether or not the polarization would be entirely 

The limitations in claim 1 are sufficient to distinguish claims 2-37 which depend from claim 1 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GRANT S WITHERS/Primary Examiner, Art Unit 2891